DETAILED ACTION
The instant action is in response to application 10 Feb 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to include a reference to a claim previously set forth.  Claim 11 is dependent on claim 14.  Since claim 14 was not previously set forth before claim 11, claim 11does not possess proper form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9, 10, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pelrine (US 8,058,861) in view of Del Carmen (US 2014/0111113).
As to claim 1,  A discloses An apparatus comprising: a regulator including an input for a variable input voltage (Vs) and an output of a regulated voltage (Vo2), the regulator including a switch node (23) that is configured to alternate connection between the input for the variable input voltage and ground; and a circuit that increases voltage (C3, D23, R2, C4), the circuit being coupled to the output of the regulated voltage of the regulator to charge a first capacitor (C3), the circuit being coupled to the switch node (Vi), and the circuit including an output capacitor (C4) that receives a charge from the first capacitor, the apparatus producing an output voltage across the output capacitor;
Pelrine does not disclose and a limit circuit coupled to the switch node and to the regulated voltage of the regulator, the limit circuit coupled to the first capacitor of the circuit; wherein the limit circuit limits a voltage across the first capacitor from exceeding the regulated voltage.
Del Carmen teaches and a limit circuit (342, 356, 354, 376, 344) coupled to the switch node (360) and to the regulated voltage (Vo) of the regulator, the limit circuit coupled to the first capacitor (345) of the circuit; wherein the limit circuit limits a voltage across the first capacitor from exceeding the regulated voltage (the voltage is limited to Vo+ the reverse breakdown of dioes 354 and 356 or the reverse breakdown of D1 and the voltage across 342, whichever is lower.  See also ¶42 mentioning overvoltage protection).

	As to claim 2, Pelrine in view of Del Carmen teach wherein the first capacitor is configured to be charged from the regulated voltage when the switch node is coupled to ground (When Q1 closes in Peltrine, C2 charges C3 via D2).  Pelrine in view of Del Carmen teaches do not explicitly teach and a voltage on the first capacitor is configured to be stepped-up when the switch node is coupled to the input for the variable input voltage (the switch node is always connected to the input in a boost converter.  However, this is obvious and can be made by switching from boost topology to buck topology.  Buck and boost circuits are an obvious variation of each other.  See MPEP 2144.03 and US 6,396,252B1, Col. 3 lines 35-56; US 2007/0080674A1 ¶53; US 2008/0158915A1 ¶5.
	As to claim 3, Pelrine in view of Del Carmen teach wherein the stepped-up voltage on the first capacitor (C3) is configured to be provided to the output capacitor (Peltrine, C4) to provide the output voltage (Peltrine, Vo1).
	As to claim 4, Peltrine in view of Del Carmen teaches wherein the output voltage is configured to be substantially twice the variable input voltage plus the regulated voltage minus circuit losses (See abstract, the 250X increase in voltage is much greater than he claimed voltage doubling by the applicant).
	As to claim 9, Peltrine in view of Del Carmen teach wherein the output voltage remains stable over a range of the variable input voltage (the boost converter provides a regulated output form an unregulated input).
	As to claim 10, Peltrine in view of Del Carmen teach wherein the regulator is a DC to DC converter (See Fig. 1, item 12).

	As to claim 14, Peltrine in view of Del Carmen teach wherein the limit circuit comprises a dissipation resistor (376) and a clamp diode (354).
Allowable Subject Matter
Claims 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 11, the prior art fails to disclose: “wherein the limit circuit is further configured for fast charging of the first capacitor when a bypass component bypasses the dissipation resistor when the switch node is coupled to ground.” in combination with the additionally claimed features, as are claimed by the Applicant. 
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839